Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Claim Objections
Claim 7 is objected to because of the following informalities:  “a thicken camera” appears to by a typo.  It may be a reference to a lens is missing.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “afirst” appears to by a typo.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a target acquiring device” in claims 1-20 and “evacuation device” of claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For the acquisition device, it will be a robotic arm/gripper combination as shown in figure 1.  For “evacuation device” it will be any device capable of releasing an object held by a vacuum gripper, including a vacuum that chooses to release the pressure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Additionally, there are some terms which are somewhat less clear that are going to be interpreted to the best understanding of the examiner in light of the specification.  
The term “axis of acquisition” is broader than may be intended.  It appears in the specification to be a vertical direction, but as defined in the claims and specification, it is merely an axis between the gripper and the target object.  As such, almost any axis could be an axis of acquisition, and this axis could move as the gripper does.  It will be interpreted as an axis of approach, which is perhaps broader than applicant intended, but is in line with what is represented in the claims.
The term “arm” is used frequently in the claims.  The examiner notes that typically, the arm refers only to the structures that support the end effector.  For example, parts 114, 108, and 105 of Figure would be the arm, and part 120, would not.  However, it seems that the term “arm” is used to also contain the parts on the end effector in the claims (mostly supported by claim 3, which “rotates the arm” around the axis using the base).  As such, the use of the term “arm” will be used broadly to interpret not just the arm as a whole, but any part supported by the arm, including the end effector.
The term “higher” in claim 5 is abundantly clear.  Figure 2 shows a diagram with a camera, that appears to be higher than the curved surface.  In light of this interpretation, the examiner will treat the “curved surface” as being the entire structure that contains the curved surface, as parts of the structure are higher than parts of the camera.
The term “Default” is not well described in the claims or specification.  As such, the examiner is treating the term “default” in respect to the hand/arm moving towards a target as a location in which gripping can occur, be that a distance of zero for a suction gripper, or a distance ideal for fingers to grasp an object.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 11 recites the limitations “a second base” and “a third base".  There is insufficient antecedent basis for this limitation in the claim.  It should be noted these claims are not dependent on any claims that reference a first base.  As such, the terms “second base” and “third base” imply the existence of a first base (and a second base for claim 11), but this is not established in any claims on which they are dependent.  This raises confusion regarding whether the bases are exchangeable, optional, or all mandatory, even if the first base is not claimed.
Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not exactly sure what applicant intends when they use the term “Default” to describe a position for the arm/grasper to reach.  It could be either a point of touching (zero distance) the target, or an ideal location to grasp, a position from which to approach, or a standard “standby” position.  The specification does not provide a definition for the term “default as well.”  The examiner will be interpreting it to mean a location to grasp or acquire the target (either an ideal location or a point of contact) but it is not sure what is meant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10-13, and 15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Bingham et al (US Pub 2019/0176326 A1), hereafter known as Bingham.

For Claim 1, Bingham teaches A target acquiring device, configured to acquire a target located on an axis of acquisition of a target; ([0004-0005], Figure 3.  It should be noted that “an axis of acquisition” is a very broad term, and is not very tightly defined in the specification.  Without any information specifying the nature of the axis, it could concluded that the axis exists on a line between the gripper and the target, which would make effectively any robotic end effector design to acquire targets fit the limitation.)
wherein the axis is an extension line going through the target acquiring device;  (It should be noted that “an axis of acquisition” is a very broad term, and is not very tightly defined in the specification.  Without any information specifying the nature of the axis, it could concluded that the axis exists on a line between the gripper and the target, which would make effectively any robotic end effector design to acquire targets fit the limitation.  The term “extension line” here does not specify which direction, so any direction would meet the claim limitation.  As broad as this is, as long as there is a gripper and a target, the limitation would be met.)
wherein the target acquiring device comprises a vision sensor, located on the axis of acquisition of a target and configured to acquire the image on the direction of the axis of acquisition of a target.  ([0004-0005], [0109-0110], Figure 7)

For Claim 2, Bingham teaches The target acquiring device of claim 1, wherein the target acquiring device includes a first base and a mechanical arm, wherein the mechanical arm includes: (Figure 3, [0075-0078] show a mechanical arm.  Additionally, part 206F or the unlabeled palm of the gripper could be considered bases.)
a first hinge; (Figure 5, [0081] show a series of hinges and fingers)
a first finger, attached to the first base by the first hinge and capable to make a grasp swinging around the first hinge; (Figure 5, [0081] show a series of hinges and fingers)
a second hinge; and (Figure 5, [0081] show a series of hinges and fingers)
a second finger, attached to the first base by the second hinge and capable to make the grasp swinging around the second hinge.  (Figure 5, [0081] show a series of hinges and fingers)

For Claim 4, Bingham teaches The target acquiring device of claim 2, wherein the vision sensor is located on the first base and between the first hinge and the second hinge.  ([0004-0005], [0109-0110], Figure 7.  The camera is described as being on the palm, which would be between the two fingers.)

For Claim 10, Bingham teaches The target acquiring device of claim 1, wherein the vision sensor is any one or more cameras or laser sensors.  ([0004-0005], [0109-0110], Figure 7)

For Claim 11, Bingham teaches The target acquiring device of claim 1, further comprising: 
a third base; (Figure 3, Part 202, [0074])
a multi-degree-of-freedom attachment system, including afirst end attached to the third base and a second end attached to the target acquiring device.  (Figure 3 shows that the attachment system is attached to the gripper and the third base on both ends)

For Claim 12, Bingham teaches The target acquiring device of claim 11, wherein the multi-degree-of-freedom attachment system is capable to adjust the attitude of the target acquiring device so as to adjust the axis of acquisition of a target to the direction towards the target.  (Figure 3, [0075].  As shown, moving the hinges would change the attitude of the target device and change the direction of the axis of acquisition.)

For Claim 13, Bingham teaches The target acquiring device of claim 11, further comprising a servo drive system wherein the servo drive system includes: (Figure 3, [0075], [0051], [0056-0057], [0126-0127] states that the robotic arm may be controlled by the same or a different control system.  As shown, moving the hinges would change the attitude of the target device and change the direction of the axis of acquisition.  As is stated, actuators are present that control the joints.  The applicant’s specification states that the servo drive system includes a control system, vision system, and multiple driving devices.  Bingham has the features, so Bingham could be considered to have a servo drive system.)
at least one drive system, configured to drive the multi-degree-of-freedom attachment system and adjust the target acquiring device to the position of one or more degree of freedom; and (Figure 3, [0075], [0051], [0056-0057], [0126-0127] states that the robotic arm may be controlled by the same or a different control system.  As shown, moving the hinges would change the attitude of the target device and change the direction of the axis of acquisition.  As is stated, actuators are present that control the joints.)
a control module, coupled to the vision sensor and at least one drive system, that controls the drive systems through the image signal transmitted by the vision sensor.  ([0126-0128], [0131-0133], specifically [0128] states the process of Figure 9 can be carried out by the arm.) 

For Claim 15, Bingham teaches The target acquiring device of claim 11, further comprising at least one drive system, wherein each drive system attaches to one of the at least one hinge and drives the hinge to rotate.  (Figure 3, [0074-0079])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable in light of Bingham.

For Claim 16, Bingham teaches A method to control a mechanical arm, wherein the mechanical arm comprises: (Figure 2 shows an arm, and fingers which could be considered the arm from interpretation of the applicant’s claims, Figure 9 shows a method to control said arm, [0007])
a control module, configured to control the movement of the mechanical arm; ([0051], Figure 1)
a target acquiring device, configured to acquire a target located on an axis of acquisition of a target, (Figure 3, [0078] It should be noted that “an axis of acquisition” is a very broad term, and is not very tightly defined in the specification.  Without any information specifying the nature of the axis, it could concluded that the axis exists on a line between the gripper and the target, which would make effectively any robotic end effector design to acquire targets fit the limitation.  As broad as this is, as long as there is a gripper and a target, the limitation would be met as long as there is a possible axis between them.)
wherein the axis is an extension line going through the target acquiring device, wherein the target acquiring device includes a vision sensor, located on the axis of acquisition of a target and configured to acquire the image on the direction of the axis of acquisition of a target; and ([0004-0005], [0109-0110], Figure 7, It should be noted that “an axis of acquisition” is a very broad term, and is not very tightly defined in the specification.  Without any information specifying the nature of the axis, it could concluded that the axis exists on a line between the gripper and the target, which would make effectively any robotic end effector design to acquire targets fit the limitation.  The term “extension line” here does not specify which direction, so any direction would meet the claim limitation.  As broad as this is, as long as there is a gripper and a target, the limitation would be met as long as there is a possible axis between them.
wherein the method to control the mechanical arm comprises: 
the vision sensor acquiring an image where the target on the axis of acquisition of a target is included; and (Figure 9, steps 902 and 904, [0131-0132])
the vision sensor transmitting the image to the control module; (Figure 9, steps 902 and 904, and 906, [0131-0133].  While the transmitting is not explicitly noted, it must have been transmitted to have been 
the control module driving the mechanical arm to acquire or approach the target. (Figure 9, steps 902 and 904, and 906, [0131-0133].)
Bingham does not explicitly teach the control module driving the mechanical arm and adjusting the axis of acquisition of a target to align the target.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date the step of adjusting the axis of acquisition of a target to align the target.  
It would be obvious because adjusting the axis of acquisition of a target to align the target would center the camera/image sensors on the target, which would allow for more accurate reading, and also be preparing the movement of the arm to lower towards the target and acquire it.  Bingham teaches approaching and moving in preparation of acquiring the target, and in light of this, it would be obvious to combine that with the teaching of centering the end effector and camera on the target as that would likely be the best way to approach the target.

For Claim 17, modified Bingham teaches The method of claim 16, further comprising: 
the control module determining the location of the target relative to the target acquiring device; (Figure 9, steps 902 and 904, and 906, [0131-0133]. )
in accordance with the foresaid location, the control module controlling the multi-degree-of-freedom attachment system to move the target acquiring device along the axis of acquisition of a target until the distance between the target acquiring device and the target reaches a default; (Figure 9, steps 902 and 904, and 906, [0131-0133].  It is stated that the approach an object, and even identify the appropriate stopping distance.  As the term “ axis of acquisition is very broad, whatever axis that Bingham’s device approaches from would be an axis of acquisition.  Additionally, the term “default” is not entirely well defined.  As such, the examiner is interpreting it as either zero, or an appropriate position at which no further movement towards the target is necessary, or an appropriate position to grasp the target.)
the control module controlling the target acquiring device to acquire the target.  (Figure 9, steps 902 and 904, and 906, [0131-0133]. )

For Claim 18, modified Bingham teaches The method of claim 17, wherein the control module moves the target Page 21 of 23acquiring device along the axis of acquisition of a target until the distance between the target acquiring device and the target reaches a default; (Figure 9, steps 902 and 904, and 906, [0131-0133].  It is stated that the approach an object, and even identify the appropriate stopping distance.  As the term “ axis of acquisition is very broad, whatever axis that Bingham’s device approaches from would be an axis of acquisition.  Additionally, the term “default” is not entirely well defined.  As such, the examiner is interpreting it as either zero, or an appropriate position at which no further movement towards the target is necessary, or an appropriate position to grasp the target.)
wherein the control module in real time receives images transmitted from the vision sensor and in real time determines the location of the target relative to the target acquiring device; (Figure 9, steps 902 and 904, and 906, [0131-0133].)
wherein the control module moves the target acquiring device along the axis of acquisition of a target until the distance between the target acquiring device and target reaches a default.  (Figure 9, steps 902 and 904, and 906, [0131-0133].  It is stated that the approach an object, and even identify the appropriate stopping distance.  As the term “ axis of acquisition is very broad, whatever axis that Bingham’s device approaches from would be an axis of acquisition.  Additionally, the term “default” is not entirely well defined.  As such, the examiner is interpreting it as either zero, or an appropriate position at which no further movement towards the target is necessary, or an appropriate position to grasp the target.)

For Claim 20, modified Bingham teaches The method of claim 17, wherein the target acquiring device includes a robotic arm, wherein the control module controls the robotic arm to grasp the target when the distance between the robotic arm and the target reaches a default. (Figure 3, Figure 9, steps 902 and 904, and 906, [0131-0133].)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham in light of Goto et al (US Pub 2017/0151665 A1), hereafter known as Goto.

For Claim 3, Bingham teaches The target acquiring device of claim 2, 
Bingham does not teach wherein the target acquiring device further includes a rotating device attached to the first base; wherein the rotating device rotates around the axis of acquisition of a target so as to drive the first base and the mechanical arm to rotate around the axis.  
Goto, however, does teach wherein the target acquiring device further includes a rotating device attached to the first base; wherein the rotating device rotates around the axis of acquisition of a target so as to drive the first base and the mechanical arm to rotate around the axis.  (Figure 4, [0068] shows that the hand/base is capable of rotating around the axis of acquisition.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bingham’s target acquisition device with Goto’s use of having the base of the device rotate around an axis of acquisition because it would allow the fingers the flexibility to approach the target from a different angle or side, which would be useful in creating an optimal grasp if the target object had different surfaces on its sides.

Claims 5, 8-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham in light of Li et al (CN 107411672A, please refer to translation for paragraphs and untranslated copy for figures), hereafter known as Li.

For Claim 5, Bingham teaches The target acquiring device of claim 1, 
Bingham does not teach wherein the target acquiring device further comprises: 
a second base; 
a sucking device, including a curved surface configured to suck the target, wherein the curved surface includes at least one hole where the vision sensor is, and the curved surface is higher than the vision sensor.  
Li, however, does teach wherein the target acquiring device further comprises: 
 a second base; (Figure 3, shows a part 303 that could be a base.  Additionally, Figure 4 shows a structure above part 303 that could be considered a base)
a sucking device, including a curved surface configured to suck the target, wherein the curved surface includes at least one hole where the vision sensor is, and the curved surface is higher than the vision sensor.  (Figure 3.  [0100], The parts 306, 309 and 305 are all sensors of some sort, but 305 in particular is a vision sensor that is up within the surface, so there must be a hole for the vision sensor.  The material that makes up the curved surface is higher than the camera according to Figure 3.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bingham’s target acquiring device with Li’s use of a different base and sucking device  with a vision sensor in a hole because vacuum end effectors are effective methods to pick up objects, and a camera in the suction cup would save space on the outside of the robot, and provide a camera that will always have a line of sight on the object as it is approached on the axis of acquisition.

For Claim 8, modified Bingham teaches The target acquiring device of claim 5, 
Modified Bingham does not teach further comprising a transmission line, wherein the transmission line is attached to the vision sensor and is disposed inside the target acquiring device.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date further comprising a transmission line, wherein the transmission line is attached to the vision sensor and is disposed inside the target acquiring device.  
It would be obvious because transmission lines that send data to or from sensors are obvious and known ways to transmit the data received from the sensor to other parts of the system, or to send commands to the sensor.  The use of a transmission line (a cable) from the sensor to some other part of the machine would be expected and obvious because it would be expected to work effectively in transmitting data.

For Claim 9, modified Bingham teaches The target acquiring device of claim 5, 
Modified Bingham does not teach wherein the target acquiring device further includes an evacuation device, attached to at least one hole on the curved surface.  
Li, however, does teach wherein the target acquiring device further includes an evacuation device, attached to at least one hole on the curved surface.  ([0101], Figure 3.  The vacuum device 311 can create suction or release it, so it can grasp or release the objects, thus meeting the qualifications for a evacuating device.  Additionally, it is connected to the curved surface via hole 304.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bingham’s robotic end effector system with Li’s use of a vacuum system that can choose to evacuate the part from the gripper via a release of suction through a hole in a suction cup because it is a known way to create or release suction on an end effector, and would be expected to be successful in grasp and releasing objects as they are needed to be grasped and released.

For Claim 19, modified Bingham teaches The method of claim 17, 
Modified Bingham does not teach wherein the target acquiring device includes a sucking device, wherein the sucking device is coupled to an air pump which is disposed in the robotic arm through an air pressure passage, wherein the air pump runs and a negative pressure is generated between the sucking device and the surface of the target when the sucking device touches the surface of the target.  
Li, however, does teach wherein the target acquiring device includes a sucking device, wherein the sucking device is coupled to an air pump which is disposed in the robotic arm through an air pressure passage, wherein the air pump runs and a negative pressure is generated between the sucking device and the surface of the target when the sucking device touches the surface of the target.  (Figure 3, [0101].  A suction curved surface is provided to make contact with a surface of an object, and the vacuum creates a negative pressure through hole 304).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bingham’s target acquiring device with Li’s use of a vacuum creator and a suction cup device to create a negative pressure when brought in contact with the target and hold the target because vacuum end effectors are a known and effective way to grasp objects in robotics.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham in light of Li in light of Singleton et al (Please refer to NPL literature provided).

For Claim 6, modified Bingham teaches The target acquiring device of claim 5, 
Modified Bingham does not teach wherein the vision sensor is fixed to the at least one hole on the curved surface by a sealing ring.  
Li, however, does teach wherein the vision sensor is fixed to the at least one hole on the curved surface. (Figure 3, [0100].  The vision sensor is clearly fixed to the one hole on the curved surface.
Li, however, does teach the use of sealing rings to make connections waterproof. ([0121])
Singleton, however, does teach the use of sealing rings to help keep cameras watertight in adverse conditions. (Page 189, Paragraphs 3-4 under “Underwater housings”)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that wherein the vision sensor is fixed to the at least one hole on the curved surface by a sealing ring.  
It would be obvious because sealing rings or rubber sealing shapes are a known and effective way to make connections airtight or water tight.  Given that there is a vacuum within the curved surface, it would be obvious to make the connection between the camera and suction area airtight and watertight because air could potentially flow into the suction area from a gap in the connection with the vision sensor (if there was an air pathway from the vision sensor to the environment) which would weaken the suction of the end effector, and if water, humidity, or a small substance carried by air was suctioned up with the acquisition target, if the seal was not airtight or water tight, the liquid or material could get into or onto the vision sensor which might reduce its effectiveness.

For Claim 7, modified Bingham teaches The target acquiring device of claim 5, 
Modified Bingham does not teach wherein the vision sensor includes a reinforcement structure and a thicken camera.  
Singleton, however, does teach wherein the vision sensor includes a reinforcement structure and a thicken camera.  (Page 189, Paragraphs 3-4 under “Underwater housings”.  Singleton’s camera housing is made of hard aluminum, and has a thick glass window)
	It would be obvious to one of ordinary skill in the art prior to the effective filing date that the vision sensor include a reinforcement structure and thickened camera lens because cameras are designed with structures to contain the mechanical parts under their working conditions.  There are cameras designed for undersea photography and for photography in the vacuum of space, or low pressures of the earth’s atmosphere.  It is a known technique to prepare the structure of the camera or sensor to withstand or adapt to the environment.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham in light of Lemelson et al (US Pub 5,017,084), hereafter known as Lemelson.

For Claim 14, Bingham teaches The target acquiring device of claim 11, wherein the multi-degree-of freedom attachment system includes a multi-connecting- structure, wherein the multi-connecting Page 20 of 23structure includes at least one connecting structure and at least one hinge, and wherein at least one end of each connecting structure connects one of the hinges and each hinge connects at least one end of one of the connecting structure.  (Figure 3, [0074-0078])
Bingham does not teach that the structures are rods.
Lemelson, however, does teach that the multi connecting multi degree of freedom attachment system has rods for the arms.  (Figure 12, Column 27, Lines 14-33)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to use rods instead of the structures of Bingham for the arm portion of the robotic arm because rods are a known and effective structure to support weight and mass over a distance, they are rotatable, adjustable, and can be designed to be strong and lightweight.  They are known and common in robotic arms, and would be expected to be successful.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Preta et al (US Pub 6,419,291 B1) relates to optical devices in suction graspers.
Silvers et al (US Pub 4,604, 787) relates to replaceable end effectors.
Kennedy et al (US Pub 2016/0008988 A1) relates to robotic arms with multiple degrees of movement.
Bergeron et al (US Pub 2018/0264660 A1) relates to a robotic grasper with a joint on 2 fingers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664